UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2194


DON BRADLEY WALLACE,

                Plaintiff – Appellant,

          v.

ENHANCED RECOVERY COMPANY, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:13-cv-00124-FL)


Submitted:   April 28, 2016                   Decided:    June 21, 2016


Before NIEMEYER   and   WYNN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Don Bradley Wallace, Appellant Pro Se. Scott Stephen Gallagher,
SMITH, GAMBRELL & RUSSELL, LLP, Jacksonville, Florida, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Don       Bradley     Wallace     appeals     the     district       court’s      order

denying    relief      on     his    complaint     asserting       claims       under     the

Telephone Consumer Protect Act, 47 U.S.C. § 227 (2012). *                         We have

reviewed the record and find no reversible error.                         See Schatz v.

Rosenberg,       943   F.2d    485,    487   n.1    (4th    Cir.    1991)       (“We    must

review the district court’s decision on the same record as that

before     the    district       court.”).         Accordingly,          we   affirm      the

district court’s order, deny Wallace’s motions to supplement the

record    on     appeal,    to      seal   some    of    those    documents,        and    to

clarify, and deny the Appellee’s motion to strike portions of

Wallace’s opening brief.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the

decisional process.



                                                                                 AFFIRMED




     * Wallace abandoned in the                   district       court    the   remaining
claims asserted in the complaint.



                                             2